DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment, filed on 1/20/2022, has been entered and acknowledged by the Examiner.  Claims 21-42 are pending.

Allowable Subject Matter
Claims 21-42 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 21 and 40-42, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the combination of following limitations:
DNA sequence information of a first user and autosomal DNA sequence information of a plurality of other users, wherein the system is configured to estimate relative relationships between the first user and one or more users of the plurality of other users from the autosomal DNA sequence information in the relative finder database; (b) receiving, from the first user an opt-in election to consent to being presented with information about potential relatives among users in the relative finder database; (c) receiving, from the first user a user selection to be presented with information about potential relatives among users in the relative finder database; (d) obtaining from the system, upon receiving the user selection, an estimated degree of relative relationship between the first user and the one or more users among the plurality of other users of the relative finder database; (e) displaying, using a display device, a graphical display structure of the user interface to display the estimated degree of relative relationship of the first user and 
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gaskin et al. disclose a system multiplex assays analysis for inferring ancestry. US Pub. 2007/0037182.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154